                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT



In re: Sallie Ann Otis-Cooley                         Case No. 19-40158-MAR

                                                      Chapter 13

            Debtor.                                   Judge: Hon. Mark A. Randon
_______________________________________/


     DEBTOR’S OBJECTION TO THE PROOF OF CLAIM #2 OF HUNTINGTON
                          NATIONAL BANK

        NOW COMES debtor Sallie Ann Otis -Cooley, by and through her attorney, Detroit
Lawyers PLLC, and objects to the Proof of Claim filed by #2 filed by Huntington National Bank,
and in support thereof states as follows:

       1.      Debtor Sallie Otis-Cooley filed for Chapter 13 bankruptcy protection in this case
on January 9, 2019.

        2.      That at the time of filing, Sallie Otis-Cooley knew of no other liabilities than
those listed on the Schedule F of the bankruptcy petition.

        3.      On January 11, 2019, Huntington National Bank (“Huntington”) filed a proof of
claim in this bankruptcy case.

       4.      The basis for the claim is listed as “Judgment.”

         5.     The proof of claim states that the amount owing as of the date the petition was
filed is $54,566.69.

        6.      Attached as an Exhibit to the Proof of Claim is a Judgment that is not clearly
legible, but appears to purport that a judgment was entered into against Defendant(s) Valerie R.
Cooley and “Sallies and All That”.

      7. There is no documentation accompanying the Proof of Claim that purports that Sallie
Ann Otis-Cooley has an obligation on this judgment.

        8.       Because there is no writing showing Sallie Ann Otis Cooley’s liability attached
for Huntington National Bank’s claim, the claim amount filed is not entitled to a presumption of
validity. In re Burkett, 329 B.R. 820, 829-30 (Bankr. N.D. Ohio 2005), In re Moreno, 341 B.R.
813, 817 (Bankr. S.D. Fla. 2006), In re Guidry, 321 B.R. 712, 715 (Bankr. N.D. Ill 2005).




  19-40158-mar       Doc 44     Filed 05/01/19      Entered 05/01/19 14:28:57         Page 1 of 2
        WHEREFORE, the debtor prays that this Honorable Court disallow the Proof of Claim
filed by Huntington National Bank’s Proof of Claim #2 shall be disallowed.


                                                Respectfully submitted,

                                                /s/ Drew P. Millitello
                                                Drew P. Millitello (P73610)
                                                Attorney for Debtor
                                                Detroit Lawyers, PLLC
                                                26711 Woodward Ave., Suite 207
                                                Huntington Woods, MI
                                                (248) 237-7979
                                                drew@detroitlawyers.com



Dated May 1, 2019




  19-40158-mar      Doc 44   Filed 05/01/19   Entered 05/01/19 14:28:57     Page 2 of 2
